Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-20-00587-CV

                            IN RE ANDERSON COLUMBIA CO., INC.

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: February 10, 2021

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 4, 2020, relator filed a petition for writ of mandamus challenging the trial

court’s orders denying relator’s summary judgment motion and denying permission for an

interlocutory appeal of the summary judgment order. After considering the petition and the

mandamus record, this court concludes relator is not entitled to the relief sought. Accordingly, the

petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                      PER CURIAM




1
  This proceeding arises out of Cause No. 14-09-30070-MCV, styled Jose Maria Mata, Individually and as Next
Friend of Monica Gabriela Mata and on Behalf of the Estate of Martha Alicia Jimenez-Mata; Juan Gil Mata,
Individually and as Next Friend of Juan Gilardo Mata, Gilberto Mata, Jose Maria Mata Jimenez, and Saira Moreno
v. AECOM USA, INC., TCB, INC., Anderson Columbia Co., Inc., W.S Construction Co., and Bosquez Electric, LLC,
pending in the 293rd Judicial District Court, Maverick County, Texas, the Honorable Maribel Flores presiding.